 



Exhibit 10.3
EXECUTION VERSION
GP PLEDGE AGREEMENT
     THIS AGREEMENT, dated as of February 22, 2007 (as amended, supplemented,
amended and restated or otherwise modified from time to time, this “Agreement”),
is made by GRAN TIERRA ENERGY INC., a corporation organized under the laws of
the State of Nevada (Registered No. E0666052005-8) (the “Pledgor”) in favor of
STANDARD BANK PLC, in its capacity as administrative agent under the Credit
Agreement (as hereinafter defined) acting for and on behalf of the Secured
Parties (in such capacity, the “Pledgee”).
W I T N E S S E T H:
     WHEREAS, the Pledgor is the direct and beneficial owner of all of the
issued and outstanding capital stock of ARGOSY ENERGY CORP., a corporation
organized under the laws of the State of Delaware (Registered No. 3234977) (the
“Issuer”);
     WHEREAS, pursuant to that certain credit agreement, dated as of
February 22, 2007 (the “Credit Agreement”), among the Pledgor, the Issuer,
certain of their affiliates, the banks from time to time party thereto (the
“Banks”) and the Pledgee, the Pledgee and the Banks have entered into financing
arrangements pursuant to which the Banks may make loans and provide other
financial accommodations to the Pledgor;
     WHEREAS, in order to induce the Banks to make loans and provide other
financial accommodations pursuant to the Credit Agreement, and to induce the
Designated Hedge Counterparty to enter into the Designated Hedging Agreement and
for other good and valuable consideration (the sufficiency of which the Pledgor
hereby acknowledges), the Pledgor has agreed to secure the prompt payment in
full when due of the Obligations by executing and delivering to the Pledgee this
Agreement;
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor hereby agrees as follows:
     1. DEFINITIONS; RULES OF INTERPRETATION
          (a) Definition of Terms Used Herein. Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Credit Agreement.
In addition:
          (i) “Bylaws” means the bylaws of the Issuer, or such other analogous
agreement governing its operation.
          (ii) “Issuer” has the meaning set forth in the recitals hereto.
          (iii) “Obligations” means the principal of and interest on the Loans
made by the Banks to, and the Notes held by each Bank from, and Reimbursement
Obligations in respect of Letters of Credit issued for the account of, and the
Designated Hedging Obligations of, the

 



--------------------------------------------------------------------------------



 



Pledgor and all other amounts from time to time owing to the Secured Parties by
the Pledgor under the Credit Agreement, under the Notes, under each Designated
Hedging Agreement and by any other Obligor under any of the other Loan Documents
to which such Obligor is a party, in each case strictly in accordance with the
terms hereof and thereof.
          (iv) “Pledged Interests” means 1,000 shares of common stock, par value
$0.001 per share, of the Issuer.
          (v) “Pledged Property” has the meaning set forth in Section 2(a)
hereto.
          (vi) “UCC” means the Uniform Commercial Code as from time to time in
effect in the State of New York.
     2. GRANT OF SECURITY INTEREST
          (a) As collateral security for the prompt performance, observance and
indefeasible payment in full of all of the Obligations, the Pledgor hereby
assigns and pledges to the Pledgee, and grants to the Pledgee for itself and the
benefit of the Secured Parties, a security interest in and Lien upon the
following (collectively, the “Pledged Property”):
          (i) the Pledged Interests and all certificates (if any) at any time
representing or evidencing such Pledged Interests;
          (ii) all of its present and future right to receive payment of money
or other distributions arising out of or in connection with the Pledged
Interests;
          (iii) all proceeds of and to any of the property of the Pledgor
described above, including, without limitation, all causes of action, claims and
warranties now or hereafter held by the Pledgor in respect of any of the items
listed above; and
          (iv) the Pledgor’s books and records with respect to any of the
foregoing.
          (b) [Intentionally Omitted]
     3. OBLIGATIONS SECURED
     The Lien and other interests granted to the Pledgee for itself and the
benefit of the Secured Parties, pursuant to this Agreement shall secure the
prompt performance and payment in full of any and all of the Obligations.
     4. REPRESENTATIONS, WARRANTIES AND COVENANTS
     The Pledgor hereby represents, warrants and covenants with and to the
Pledgee and the Secured Parties the following as of the date hereof (all of such
representations, warranties and covenants being continuing so long as any of the
Obligations are outstanding):

2



--------------------------------------------------------------------------------



 



          (a) The Pledged Interests are duly authorized and validly existing and
constitute the Pledgor’s entire interest in the Issuer and the Pledgor is the
registered owner of such Pledged Interests.
          (b) The Pledgor is the holder of all of the outstanding capital stock
of the Issuer.
          (c) The Pledged Property pledged by the Pledgor hereunder is directly,
legally and beneficially owned by the Pledgor free and clear of all claims and
Liens of any kind, nature or description, other than those created pursuant to
this Agreement in favor of the Pledgee (for itself and for the benefit of the
Secured Parties) and other than Permitted Liens.
          (d) The Pledged Property pledged by the Pledgor hereunder is not
subject to any restriction relative to the transfer thereof (other than
applicable law) and the Pledgor has the right to transfer the Pledged Property
free and clear of any Lien other than Permitted Liens.
          (e) The Pledged Property pledged by the Pledgor hereunder is duly and
validly pledged to the Pledgee, no consent or approval of any governmental or
regulatory authority or of any securities exchange or the like, nor any consent
or approval of any other third party, was or is necessary to the validity and
enforceability of this Agreement, except as expressly set forth herein (other
than applicable securities laws).
          (f) If the Pledgor shall become entitled to receive or acquire, or
shall receive any ownership interest certificate, or option or right with
respect to the Pledged Interests (including without limitation, any certificate
representing a distribution or exchange of or in connection with
reclassification of the Pledged Interests) whether as an addition to, in
substitution of, or in exchange for any of the Pledged Property or otherwise,
the Pledgor agrees to accept the same as the Pledgee’s agent, to hold the same
in trust for the Pledgee and to deliver the same forthwith to the Pledgee or the
Pledgee’s agent or bailee in the form received, with the endorsement(s) of the
Pledgor where necessary and/or appropriate powers and/or assignments duly
executed to be held by the Pledgee or the Pledgee’s agent or bailee subject to
the terms hereof, as further security for the Obligations.
          (g) The Pledged Interests pledged by the Pledgor hereunder are
represented on the date hereof by Stock Certificate No. 3.
          (h) The Pledgor shall keep full and accurate books and records
relating to the Pledged Property pledged by the Pledgor hereunder and stamp or
otherwise mark such books and records in such manner as the Pledgee may in good
faith require in order to reflect the security interests granted by this
Agreement.
          (i) The Pledgor shall not, without the prior consent of the Pledgee,
directly or indirectly, sell, assign, transfer, or otherwise dispose of, or
grant any option with respect to the Pledged Property, nor shall the Pledgor
create, incur or permit any further Lien with respect to the Pledged Property
other than as permitted in the Credit Agreement.

3



--------------------------------------------------------------------------------



 



          (j) So long as no Event of Default has occurred and is continuing, the
Pledgor shall have the right to exercise all rights with respect to the Pledged
Property, except as expressly prohibited herein or in the other Loan Documents,
and to receive any distributions payable in respect of the Pledged Property (but
subject to terms of the Credit Agreement with respect thereto).
          (k) [Intentionally Omitted]
          (l) Other than as permitted in the Credit Agreement, the Pledgor shall
not permit the Issuer, directly or indirectly, to (i) issue, sell, grant,
assign, transfer or otherwise dispose of, any additional capital stock of the
Issuer or any option or warrant with respect to, or other right or security
convertible into, any additional capital stock, now or hereafter authorized,
unless all such additional ownership interests, options, warrants, rights or
other such securities are made and shall remain part of the Pledged Property
subject to the pledge and security interest granted herein, (ii) take any action
to withdraw the authority of or to limit or restrict the authority of such
Issuer’s directors or officers to deal and contract with the Pledgee and to bind
and obligate such Issuer, or (iii) pay any interim distribution in cash or other
assets to any Person, except as permitted in the Credit Agreement.
          (m) [Intentionally Omitted]
          (n) The Pledgor shall not, and shall not permit the Issuer, directly
or indirectly, to, amend, modify or supplement any of the provisions of the
Bylaws or the Issuer’s certificate of incorporation without the prior written
consent of the Pledgee if any such amendment, modification or supplement could
reasonably be expected to affect any rights of the Pledgee or any Secured Party
hereunder or under any of the other Loan Documents.
          (o) [Intentionally Omitted]
          (p) The Pledgor shall furnish, or cause to be furnished, to the
Pledgee such information concerning the Issuer and the Pledged Property as the
Pledgee may from time to time reasonably request.
          (q) The Pledgee may notify the Issuer or the appropriate transfer
agent of the Pledged Interests to register on the books of such Issuer the
security interest and pledge granted herein and honor the rights of the Pledgee
and the Secured Parties with respect thereto.
          (r) The Pledgor shall not change its name or its jurisdiction of
organization from that existing as of the date of this Agreement, except upon 15
Business Days’ prior written notice to the Pledgee and delivery to the Pledgee
of copies of all filed additional financing statements, and other documents (in
each case, properly executed) reasonably requested by the Pledgee to maintain
the validity, perfection and priority of the security interests provided for
herein.
          (s) The Pledgor waives to the extent permissible by applicable law,
its rights under Section 9-207 of the UCC. The Pledgor agrees that the Pledged
Property, other collateral, or any other guarantor or endorser may be released,
substituted or added with respect to the Obligations, in whole or in

4



--------------------------------------------------------------------------------



 



part, without releasing or otherwise affecting the liability of the Pledgor, the
pledge and security interests granted hereunder, or this Agreement. The Pledgee,
for and on behalf of itself and the Secured Parties, is entitled to all of the
benefits of a secured party set forth in Section 9-207 of the UCC.
     5. [Intentionally Omitted]
     6. [Intentionally Omitted]
     7. RIGHTS AND REMEDIES
     At any time after an Event of Default exists or has occurred and is
continuing, in addition to all other rights and remedies of the Pledgee and the
Secured Parties, whether provided under this Agreement, the Credit Agreement,
the other Loan Documents, applicable law or otherwise, the Pledgee shall have
the following rights and remedies which may be exercised without notice to, or
consent by, the Pledgor except as such notice or consent is expressly provided
for hereunder or such notices which the Pledgor may not waive in accordance with
applicable law:
          (a) The Pledgee, at its option, shall be empowered to exercise its
continuing right to instruct the Issuer in writing (or the appropriate transfer
agent of the Pledged Interests) to register any or all of the Pledged Interests
in the name of the Pledgee or in the name of the Pledgee’s nominee (including,
without limitation, any Secured Party) and the Pledgee may complete, in any
manner the Pledgee may deem expedient, any assignments or other documents
heretofore or hereafter executed in blank by the Secured Parties and delivered
to the Pledgee. After said written instruction, and without further notice, the
Pledgee shall have the exclusive right to exercise all voting and corporate
rights with respect to the Pledged Property, and exercise any and all rights of
conversion, redemption, exchange, subscription or any other rights, privileges,
or options pertaining to the Pledged Property as if the Pledgee were the
absolute owner thereof, including, without limitation, the right to exchange, in
its discretion, any and all of the Pledged Property upon any merger,
consolidation, reorganization, recapitalization or other readjustment with
respect thereto. Upon the exercise of any such rights, privileges or options by
the Pledgee, the Pledgee shall have the right to deposit and deliver any and all
of the Pledged Property to any committee, depository, transfer agent, registrar
or other designated agency upon such terms and conditions as the Pledgee may
determine, all without liability, except to account for property actually
received by the Pledgee. However, the Pledgee shall have no duty to exercise any
of the aforesaid rights, privileges or options (all of which are exercisable in
the sole discretion of the Pledgee) and shall not be responsible for any failure
to do so or delay in doing so.
          (b) The Pledgee may, in its good faith discretion (i) collect,
foreclose, receive, appropriate, setoff and realize upon any and all Pledged
Property, (ii) sell, lease, transfer, assign, deliver or otherwise dispose of
any and all Pledged Property (including entering into contracts with respect
thereto, public or private sales at any exchange, broker’s board, at any office
of the Pledgee or elsewhere) at such prices or terms as the Pledgee may deem
reasonable, for cash, upon credit or for future delivery, with the Pledgee
having the right to purchase the whole or any part of the Pledged Property at
any such public sale, all of the foregoing being free from any right or equity
of redemption of the Pledgor, which

5



--------------------------------------------------------------------------------



 



right or equity of redemption is hereby expressly waived and released by the
Pledgor (to the extent permitted by applicable law). If notice of disposition of
Pledged Property is required by law, ten (10) days prior notice by the Pledgee
to the Pledgor designating the time and place of any public sale or the time
after which any private sale or other intended disposition of Pledged Property
is to be made, shall be deemed to be reasonable notice thereof and any other
notice. The Pledgee shall apply the cash proceeds of Pledged Property actually
received by the Pledgee from any sale, lease, foreclosure or other disposition
of the Pledged Property to payment of the Obligations then due, in whole or in
part and in accordance with the terms of Section 10 of the Credit Agreement, and
thereafter may hold such proceeds as cash collateral for the Obligations not
then due. The Pledgor shall remain liable to the Pledgee and the Secured Parties
for the payment of any deficiency with interest at the highest rate provided for
in the Credit Agreement and agrees to indemnify the Pledgee and the Secured
Parties from all costs and expenses of collection or enforcement incurred in
good faith by each of them or on their behalf, including reasonable attorneys’
fees and expenses, as provided in the Credit Agreement.
          (c) The Pledgor recognizes that the Pledgee may be unable to effect a
public sale of all or part of the Pledged Property by reason of certain
prohibitions contained in the Securities Act of 1933, as amended, as now or
hereafter in effect, or in applicable Blue Sky or other state securities law, as
now or hereafter in effect, but may be compelled to resort to one or more
private sales to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire such Pledged Property for their own account for
investment and not with a view to the distribution or resale thereof. If at the
time of any sale of the Pledged Property or any part thereof, the same shall
not, for any reason whatsoever, be effectively registered under the Securities
Act of 1933 (or other applicable state securities law), as then in effect, the
Pledgee in its sole and absolute discretion is authorized to sell such Pledged
Property or such part thereof by private sale in such manner and under such
circumstances as the Pledgee or its counsel may deem necessary or advisable in
order that such sale may legally be effected without registration. The Pledgor
agrees that private sales so made may be at prices and other terms less
favorable to the seller than if such Pledged Property were sold at public sale,
and that the Pledgee has no obligation to delay the sale of any such Pledged
Property for the period of time necessary to permit the Issuer, even if such
Issuer would agree, to register such Pledged Property for public sale under such
applicable securities laws. The Pledgor agrees that any private sales made under
the foregoing circumstances shall be deemed to have been in a commercially
reasonable manner.
          (d) All of the rights and remedies of the Pledgee and the Secured
Parties, including, but not limited to, the foregoing and those otherwise
arising under this Agreement, the Credit Agreement and the other Loan Documents,
the instruments comprising the Pledged Property, applicable law or otherwise,
shall be cumulative and not exclusive and shall be enforceable alternatively,
successively or concurrently as the Pledgee may deem expedient. No failure or
delay on the part of the Pledgee or any Secured Party in exercising any of its
options, powers or rights or partial or single exercise thereof, shall
constitute a waiver of such option, power or right.

6



--------------------------------------------------------------------------------



 



     8. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
          (a) The validity, interpretation and enforcement of this Agreement and
any dispute arising out of the relationship between the Pledgor and the Pledgee
or any Secured Party, whether in contract, tort, equity or otherwise, shall be
governed by the laws of the State of New York, including, without limitation,
Section 5-1401 of the New York General Obligations Law.
          (b) The Pledgor hereby irrevocably consents and submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York,
sitting in the Borough of Manhattan, The City of New York and the United States
District Court for the Southern District of New York, whichever the Pledgee may
elect, and waives any objection based on venue or forum non conveniens with
respect to any action instituted therein arising under this Agreement or any of
the other Loan Documents or in any way connected with or related or incidental
to the dealings of the Pledgor and the Pledgee or any Secured Party in respect
of this Agreement or any of the other Loan Documents or the transactions related
hereto or thereto, in each case whether now existing or hereafter arising, and
whether in contract, tort, equity or otherwise, and agrees that any dispute with
respect to any such matters shall be heard only in the courts described above
(except that the Pledgee and the Secured Parties shall have the right to bring
any action or proceeding against the Pledgor or its property in the courts of
any other jurisdiction that the Pledgee deems necessary or appropriate in order
to realize on any collateral at any time granted by the Pledgor to the Pledgee
or any Secured Party or to otherwise enforce its rights against the Pledgor or
its property).
          (c) The Pledgor hereby irrevocably designates, appoints and empowers
CT Corporation as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process which may be served in any action or proceeding. If
for any reason CT Corporation shall cease to be available to act as such, the
Pledgor agrees to designate a new designee, appointee and agent on the terms and
for the purposes of this provision satisfactory to the Pledgee. The Pledgor
hereby irrevocably consents to the service of process out of any of the courts
mentioned in Section 8(b) above in any such action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid to such
Pledgor at its respective address referred to in Section 12.02 of the Credit
Agreement.
          (d) THE PLEDGOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR THERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE. THE PLEDGOR HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT THE PLEDGOR, ANY SECURED PARTY OR THE PLEDGEE MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH

7



--------------------------------------------------------------------------------



 



ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PLEDGOR TO THE WAIVER OF ITS
RIGHT TO TRIAL BY JURY.
          (e) Neither the Pledgee nor any Secured Party shall have any liability
to the Pledgor (whether in tort, contract, equity or otherwise) for losses
suffered by the Pledgor in connection with, arising out of, or in any way
related to the transactions or relationships contemplated by this Agreement, or
any act, omission or event occurring in connection herewith, unless with respect
to the Pledgee or any Secured Party, as applicable, it is determined by a final
and non-appealable judgment or court order binding on the Pledgee or such
Secured Party, as applicable, that the losses were the result of acts or
omissions constituting gross negligence or willful misconduct or bad faith of
the Pledgee or the relevant Secured Party, as applicable. In any such
litigation, the Pledgee and the Secured Parties shall be entitled to the benefit
of the rebuttable presumption that they acted in good faith and with the
exercise of ordinary care in the performance by them of the terms of the Credit
Agreement and the other Loan Documents. The Pledgor: (i) certifies that neither
the Pledgee nor any Secured Party nor any representative, agent or attorney
acting for or on behalf of the Pledgee or any Secured Party has represented,
expressly or otherwise, that the Pledgee and the Secured Parties would not, in
the event of litigation, seek to enforce any of the waivers or other agreements
for their benefit provided for in this Agreement or any of the other Loan
Documents and (ii) acknowledges that in entering into this Agreement and the
other Loan Documents, the Pledgee and the Secured Parties are relying upon,
among other things, the waivers and certifications set forth in this Section
8(e) and elsewhere herein and therein.
     9. RELEASE OF COLLATERAL
          (a) Upon termination of the Commitments and payment and satisfaction
in full (in cash or other immediately available funds) of all Loans and all
other Obligations and, in respect of contingent Letter of Credit Liabilities,
after cash collateral has been deposited with respect thereto or after such
Letter of Credit Liabilities have been fully guaranteed by Export Development
Canada (EDC) on terms in form and substance acceptable to the Majority Banks in
accordance with the terms and conditions of the Credit Agreement, the Pledged
Property shall be released from the Lien created hereby and this Agreement and
all obligations of the Pledgee and the Pledgor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any Person, and
all rights to the Pledged Property shall revert to the Pledgor. At the request
of the Pledgor following any such termination, the Pledgee shall deliver to the
Pledgor any Pledged Property held by the Pledgee hereunder and execute and
deliver to the Pledgor such documents as the Pledgor shall reasonably request to
evidence such termination.
          (b) If the Pledgee, pursuant to the terms of the Credit Agreement or
any other Loan Documents, shall release any Lien upon any Pledged Property, such
Pledged Property shall be released from the Lien created hereby to the extent
provided under, and subject to the terms and conditions set forth in the Credit
Agreement or such other Loan Document. In connection therewith, the Pledgee, at
the request and of the Pledgor, shall execute and deliver to the Pledgor all
releases or other documents, including, without limitation, UCC amendment or
termination statements, reasonably necessary or desirable for the release of the
Lien created hereby on such Pledged Property.

8



--------------------------------------------------------------------------------



 



     10. MISCELLANEOUS
          (a) The Pledgor authorizes the Pledgee to file or record UCC financing
statements with respect to the Pledged Property with or without the signature of
the Pledgor, in such form and in such offices as the Pledgee reasonably
determines appropriate to perfect the security interests of the Pledgee under
this Agreement; provided that nothing herein shall relieve the Pledgor from its
obligation to file or record any UCC financing or continuation statement with
respect to the Pledged Property.
          (b) The Pledgor agrees that at any time and from time to time upon the
written request of the Pledgee, the Pledgor shall execute and deliver such
further documents, in form satisfactory to the Pledgee’s counsel, and will take
or cause to be taken such further acts as the Pledgee may request in order to
effect the purposes of this Agreement and perfect or continue the perfection of
the security interest in the Pledged Property granted to the Pledgee hereunder.
          (c) Beyond the exercise of reasonable care to assure the safe custody
of the Pledged Property (whether such custody is exercised by the Pledgee, or
the Pledgee’s nominee, agent or bailee) the Pledgee or the Pledgee’s nominee
agent or bailee shall have no duty or liability to protect or preserve any
rights pertaining thereto and shall be relieved of all responsibility for the
Pledged Property upon surrendering it to the Pledgor or foreclosure with respect
thereto.
          (d) All notices, requests and other communications provided for herein
(including, without limitation, any modifications of, or waivers or consents
under, this Agreement) shall be given or made by fax or other writing and faxed,
mailed or delivered to the intended recipient in accordance with Section 12.02
of the Credit Agreement.
          (e) All references to the plural herein shall also mean the singular
and to the singular shall also mean the plural. All references to the Pledgor,
the Pledgee, any Secured Party and the Issuer pursuant to the definitions set
forth in the recitals hereto, or to any other person herein, shall include their
respective successors and assigns. The words “hereof,” “herein,” “hereunder,”
“this Agreement” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not any particular provision of this
Agreement and as this Agreement now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.
          (f) This Agreement shall be binding upon the Pledgor and its
respective successors and assigns and shall inure to the benefit of and be
enforceable by the Pledgee and the Secured Parties and their respective
successors, endorsees, transferees and assigns, except that no Pledgor may
assign its rights under this Agreement without the prior written consent of the
Pledgee and the Secured Parties. Any such purported assignment without such
express prior written consent shall be void. The liquidation, dissolution or
termination of the Pledgor shall not terminate this Pledge. The terms and
provisions of this Agreement are for the purpose of defining the relative rights
and obligations of the Pledgor, the Pledgee and the Secured Parties with respect
to the transactions contemplated hereby and there shall be no third party
beneficiaries of any of the terms and provisions of this Agreement.

9



--------------------------------------------------------------------------------



 



          (g) If any provision of this Agreement is held to be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate this
Agreement as a whole, but this Agreement shall be construed as though it did not
contain the particular provision held to be invalid or unenforceable and the
rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.
          (h) This Agreement, any supplements hereto, and any instruments or
documents delivered or to be delivered in connection herewith, represents the
entire agreement and understanding of the parties hereto concerning the subject
matter hereof, and supersedes all other prior agreements, understandings,
negotiations and discussions, commitments, proposals, offers and contracts
concerning the subject matter hereof, whether oral or written. In the event of
any inconsistency between the terms of this Agreement and any exhibit hereto,
the terms of this Agreement shall govern.
          (i) Neither this Agreement nor any provision hereof shall be amended,
modified, waived or discharged orally or by course of conduct, but only by a
written agreement signed by an authorized officer of the Pledgee. The Pledgee
shall not by any act, delay, omission or otherwise be deemed to have expressly
or impliedly waived any of its rights, powers and/or remedies unless such waiver
shall be in writing and signed by an authorized officer of the Pledgee. Any such
waiver shall be enforceable only to the extent specifically set forth therein. A
waiver by the Pledgee of any right, power and/or remedy on any one occasion
shall not be construed as a bar to or waiver of any such right, power and/or
remedy that the Pledgee would otherwise have on any future occasion, whether
similar in kind or otherwise.
          (j) This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of this
Agreement by telefacsimile or electronic delivery shall have the same force and
effect as the delivery of an original executed counterpart of this Agreement.
Any party delivering an executed counterpart of this Agreement by telefacsimile
or electronic transmission shall also deliver an original executed counterpart,
but the failure to do so shall not affect the validity, enforceability or
binding effect of this Agreement.
          (k) The Pledgor agrees that, if pursuant to Section 9.16 of the Credit
Agreement, it shall be required to cause a Subsidiary to become a pledgor
hereunder, or if for any reason the Pledgor desires any such Subsidiary to
become a pledgor hereunder, such Subsidiary shall execute and deliver to Pledgee
a Pledge Agreement Supplement in substantially the form of Exhibit A (a “Pledge
Supplement”) attached hereto and shall thereafter for all purposes be a party
hereto and have the same rights, benefits and obligations as a pledgor party
hereto as if originally named as a pledgor herein. The rights and obligations of
the Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new pledgor as a party to this Pledge Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

                  PLEDGOR    
 
                GRAN TIERRA ENERGY INC.    
 
           
 
  By:   /s/ Dana Coffield    
 
           
 
      Name: Dana Coffield    
 
      Title: President & CEO    
 
                PLEDGEE    
 
                STANDARD BANK PLC         for the benefit of the Secured Parties
   
 
           
 
  By:   /s/ SJ Branchflower    
 
           
 
      Name: SJ Branchflower    
 
      Title: Senior Manager    
 
           
 
  By:   /s/ Manuel Gonzalez-Spahr    
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO
PLEDGE AGREEMENT
FORM OF
PLEDGE SUPPLEMENT
     This PLEDGE SUPPLEMENT, dated as of                     ,       (this
“Supplement”), supplements the Pledge Agreement, dated as of February 22, 2007
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Pledge Agreement”), among the initial signatories thereto and each
other Person which from time to time thereafter became a party thereto pursuant
to Section 10(j) thereof (each, individually, a “Pledgor” and, collectively, the
“Pledgors”), in favor of the Pledgee and the Secured Parties in respect of
ownership interests in ARGOSY ENERGY CORP., a corporation organized under the
laws of the State of Delaware (Registered No. 3234977).
W I T N E S S E T H:
     WHEREAS, capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Pledge Agreement;
     WHEREAS, the Pledge Agreement provides that additional parties may become
pledgors under the Pledge Agreement by execution and delivery of an instrument
in the form of this Supplement;
     WHEREAS, pursuant to the provisions of Section 10(j) of the Pledge
Agreement, the undersigned is becoming a pledgor under the Pledge Agreement; and
     WHEREAS, the undersigned desires to become a pledgor under the Pledge
Agreement in order to induce the Banks to continue to make Loans and provide
other financial accommodations under the Credit Agreement and to induce the
Designated Hedge Counterparty to continue to provide financial accommodations
under the Designated Hedging Agreement as consideration therefor;
     NOW, THEREFORE, the undersigned agrees, for the benefit of the Pledgee and
the Secured Parties, as follows:
     SECTION 1. In accordance with the Pledge Agreement, the undersigned by its
signature below becomes a pledgor under the Pledge Agreement with the same force
and effect as if it were an original signatory thereto as a pledgor and the
undersigned hereby (a) agrees to all the terms and provisions of the Pledge
Agreement applicable to it as a pledgor thereunder and (b) represents and
warrants that the representations and warranties set forth in Section 4 of the
Pledge Agreement are true and correct with respect to the undersigned on and as
of the date hereof, except as otherwise disclosed to the Pledgee. In furtherance
of the foregoing, each reference to a “Pledgor” in the Pledge Agreement shall be
deemed to include the undersigned.

A-1



--------------------------------------------------------------------------------



 



     SECTION 2. The undersigned hereby represents and warrants that this
Supplement has been duly authorized, executed and delivered by the undersigned
and constitutes a legal, valid and binding obligation of the undersigned,
enforceable against it in accordance with its terms.
     SECTION 3. Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect in accordance with its terms.
     SECTION 4. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Pledge Agreement shall not in any way be affected or impaired.
     SECTION 5. Without limiting the provisions of the Credit Agreement (or any
other Loan Document, including the Pledge Agreement), the undersigned agrees to
reimburse the Pledgee and each Secured Party for its reasonable out-of-pocket
expenses in connection with this Supplement, including attorneys’ fees and
expenses of the Pledgee and the Secured Parties.
     SECTION 6. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS SUPPLEMENT
AND ANY DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PLEDGOR AND PLEDGEE
OR ANY SECURED PARTY, WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
     SECTION 7. WITHOUT LIMITING THE EFFECT OF SECTION 8 OF THE PLEDGE
AGREEMENT, THE UNDERSIGNED HEREBY IRREVOCABLY CONSENTS AND SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK,
SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WHICHEVER PLEDGEE MAY
ELECT, AND WAIVES ANY OBJECTION BASED ON VENUE OR FORUM NON CONVENIENS WITH
RESPECT TO ANY ACTION INSTITUTED THEREIN ARISING UNDER THIS PLEDGE AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PLEDGOR AND PLEDGEE OR ANY SECURED PARTY IN
RESPECT OF THIS PLEDGE AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE, AND AGREES
THAT ANY DISPUTE WITH RESPECT TO ANY SUCH MATTERS SHALL BE HEARD ONLY IN THE
COURTS DESCRIBED ABOVE (EXCEPT THAT PLEDGEE AND THE SECURED PARTIES SHALL HAVE
THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE PLEDGOR OR ITS PROPERTY
IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE

B-2



--------------------------------------------------------------------------------



 



PLEDGEE DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON ANY COLLATERAL AT
ANY TIME GRANTED BY THE BORROWER OR THE PLEDGOR TO PLEDGEE OR ANY SECURED PARTY
OR TO OTHERWISE ENFORCE ITS RIGHTS AGAINST THE PLEDGOR OR ITS PROPERTY). THE
UNDERSIGNED HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CT CORPORATION
AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND
ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL
PROCESS WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING. IF FOR ANY REASON CT
CORPORATION SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, THE UNDERSIGNED AGREES
TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT ON THE TERMS AND FOR THE
PURPOSES OF THIS PROVISION SATISFACTORY TO THE PLEDGEE. THE UNDERSIGNED HEREBY
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY CERTIFIED MAIL (RETURN RECEIPT
REQUESTED) DIRECTED TO ITS ADDRESS SET FORTH ON THE SIGNATURE PAGES HEREOF AND
SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS AFTER THE SAME
SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS, OR, AT PLEDGEE’S OPTION, BY
SERVICE UPON THE PLEDGOR IN ANY OTHER MANNER PROVIDED UNDER THE RULES OF ANY
SUCH COURTS. WITHIN SIXTY (60) DAYS AFTER SUCH SERVICE, THE PLEDGOR SO SERVED
SHALL APPEAR IN ANSWER TO SUCH PROCESS, FAILING WHICH THE PLEDGOR SHALL BE
DEEMED IN DEFAULT AND JUDGMENT MAY BE ENTERED BY THE PLEDGEE AGAINST THE PLEDGOR
FOR THE AMOUNT OF THE CLAIM AND OTHER RELIEF REQUESTED.
     SECTION 8. WITHOUT LIMITING THE EFFECT OF SECTION 8 OF THE PLEDGE
AGREEMENT, THE UNDERSIGNED HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS SUPPLEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR THERETO IN RESPECT OF THIS
SUPPLEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
IN CONTRACT, TORT, EQUITY OR OTHERWISE. THE UNDERSIGNED HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT THE PLEDGOR, ANY SECURED PARTY OR PLEDGEE
MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE UNDERSIGNED TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.
     SECTION 9. This Supplement hereby incorporates by reference the provisions
of the Pledge Agreement, which provisions are deemed to be a part hereof, and
this Supplement shall be deemed to be a part of the Pledge Agreement.

B-3



--------------------------------------------------------------------------------



 



     SECTION 10. This Supplement may be executed in any number of counterparts,
each of which shall be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Supplement by telefacsimile shall have the same force and effect as the
delivery of an original executed counterpart of this Supplement. Any party
delivering an executed counterpart of this Supplement by telefacsimile shall
also deliver an original executed counterpart, but the failure to do so shall
not affect the validity, enforceability or binding effect of this Supplement.

B-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplement to the
Pledge Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the day and year first above written.

            [NAME OF ADDITIONAL PLEDGOR]
      By:           Name:           Title:  

      Address:     

ACCEPTED BY:
STANDARD BANK PLC
for the benefit of the Secured Parties

         
By:
       
 
       
 
  Name:    
 
  Title:    

B-5